Citation Nr: 0602707	
Decision Date: 01/31/06    Archive Date: 02/07/06

DOCKET NO.  94-39 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for right knee 
arthritis, currently evaluated as 10 percent disabling.

2.  Entitlement to an evaluation in excess of 20 percent for 
the residuals of right knee injury prior to October 19, 2004.

3.  Entitlement to an evaluation in excess of 30 percent for 
the residuals of a right knee injury beginning October 19, 
2004.

4.  Entitlement to an evaluation in excess of 20 percent for 
the lumbar spine disability prior to February 24, 1993.

5.  Entitlement to an evaluation in excess of 60 percent for 
the lumbar spine disability beginning February 24, 1993.

6.  Entitlement to an evaluation in excess of 30 percent for 
the cardiovascular disease disability prior to February 18, 
1997.

7.  Entitlement to an evaluation in excess of 60 percent for 
the ischemic heart disease disability prior to October 30, 
1999.

8.  Entitlement to an initial evaluation in excess of 10 
percent for hypertension.

9.  Entitlement to an increased (compensable) evaluation for 
right ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active military service from February 1961 
to April 1981.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from various rating decisions 
issued by the Department of Veterans (VA) Affairs Regional 
Office (RO) in St. Petersburg, Florida.

The case originally came before the Board on appeal of a 
February 1989 rating decision that denied the appellant's 
claim for an evaluation in excess of 10 percent for his 
lumbar spine disability.  In November 1990, the Board 
remanded the case for additional development on the low back 
disability.  While the case was in remand status, the 
appellant submitted increased rating claims for his cardiac, 
right knee and hearing loss (right ear) disabilities.  The RO 
increased the evaluation for the low back disability from 10 
to 20 percent, effective January 26, 1989, in a rating 
decision issued in March 1991.  Then, in a rating decision 
issued in October 1992, the RO denied a cardiac disability 
rating in excess of 30 percent, as well as an increased 
rating for the right knee (20%), lumbar spine (20%) and 
hearing loss (0%) disabilities.  The appellant appealed the 
denials of these issues and timely perfected the appeal with 
the submission of his VA Form 9 in December 1992, and the VA 
Form 646 submitted in February 1993.  Therefore, the right 
ear hearing loss claim is still on appeal.

In September 1997, the Board remanded the issues of 
entitlement to an increased disability rating for the 
residuals of a right knee injury and entitlement to an 
increased disability rating for the low back strain 
disability.  The Board also denied the appellant's claim of 
entitlement to an increased disability rating for his 
cardiovascular disease disability with right bundle branch 
block and coronary artery disease, rated as 30 percent 
disabling.  The veteran appealed the denial to the United 
States Court of Appeals for Veterans Claims (Court).  

In January 1998, new criteria became effective for rating 
cardiovascular disease.  In July 1998, a joint remand was 
filed requesting the Court to vacate the Board's decision so 
that the claim could be considered under the new criteria.  
The Court so ordered in August 1998.  In December 1998, the 
Board remanded the issue so the appellant could be examined 
and rated under the new criteria.  (The right knee and lumbar 
spine issues were still in remand status at that time.)

The RO subsequently issued a rating decision, in May 1999, 
that changed the diagnosis for the appellant's cardiovascular 
disability to ischemic heart disease with hypertension, and 
rated the disability at 60 percent disabling as of January 
12, 1998.  The May 1999 rating decision also granted a total 
disability rating based on individual unemployability.  The 
back and right knee ratings were continued at 20 percent 
each.  

In October 1999, the Board remanded the case for further 
relevant clinical data and consideration of the medical 
findings under the old and new regulatory criteria.  At the 
time of the October 1999 remand, the only service-connected 
knee disability was the right knee injury, rated as 20 
percent disabling.  The Board directed the RO to consider 
separate ratings for the service-connected knee disability 
based on limitation on motion and on instability.  In an 
August 2000 rating decision, the RO evaluated the residuals 
of right knee injury as 20 percent disabling under Diagnostic 
Code 5257 and assigned a separate evaluation of 10 percent 
for osteoarthritis of the right knee under Diagnostic Code 
5010.  Because the osteoarthritis rating stems from the 
veteran's perfected appeal of the evaluation of his right 
knee, each knee issue is properly before the Board. 

In April 2001, the Board was forced to again remand the case 
based on an applicable change of law - the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  In a June 2003 rating 
decision, the RO assigned a separate evaluation of 10 percent 
for hypertension under Diagnostic Code 7101.  Because the 
hypertension rating stems from the veteran's perfected appeal 
of the evaluation of his cardiac disability, both 
cardiovascular issues are properly before the Board.  In 
effect then, the appellant has appealed the initial rating 
that was assigned to the hypertension disability when service 
connection was granted.  The appellant is thus asking for a 
higher rating for the hypertension effective from the date 
service connection was granted.  Consequently, the evidence 
to be considered includes that for the entire time period in 
question, from the original grant of service connection to 
the present.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

While the case was in appellate status, the appellant's 
disability evaluation for the right knee injury residuals 
disability was increased from 20 to 30 percent, effective 
from October 19, 2004.  His disability evaluation for the 
cardiac disability was increased from 30 percent to 60 
percent, effective February 18, 1997, and to 100 percent, 
effective October 30, 1999.  In addition, the appellant's 
disability evaluation for his lumbar spine disability was 
increased from 20 percent to 60 percent, beginning February 
24, 1993.  However, it is presumed that the appellant is 
seeking the maximum benefit allowed by law and regulation for 
each disability, and "it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In December 1992, the appellant submitted a written request 
for a Board hearing at the RO.  In April 1993, the appellant 
submitted a written request for the cancellation of the 
Travel Board hearing scheduled for May 19, 1993.  Because the 
appellant has not requested a rescheduling of the hearing, 
the request for a hearing is deemed withdrawn and the Board 
will continue with the appeal.  See 38 C.F.R. § 20.704(d).

The issues of increased ratings for the right knee injury 
residuals, the lumbar spine disability, the cardiac 
disabilities and the right ear hearing loss are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The appellant has been assigned a separate evaluation for 
osteoarthritis, apart from the residuals of the right knee 
injury.

2.  The appellant's right knee arthritis disability is 
manifested by complaints of pain, aching, stiffness and 
swelling.

3.  There is objective clinical evidence of some mild bony 
swelling about the right knee, a need for pain medication, 
mild quadriceps atrophy and limitation of flexion to 110 
degrees without crepitus or effusion.  

4.  There is radiographic evidence of medial compartment 
arthritis and an old healed evulsion fracture of the medial 
femoral condyle.

5.  The right knee arthritis disability does not present an 
unusual or exceptional disability picture.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
the right knee arthritis disability have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.55, 4.59, 4.71a, Diagnostic Codes 
5003, 5010, 5256-5261 (2005).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (VCAA), VA has specified 
duties to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
With few exceptions, the regulations implementing this law 
are applicable to all claims filed on or after the date of 
enactment, or filed before the date of enactment and not yet 
final as of that date.  VAOPGCPREC 7-2003.

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  

In this case, VA's duties have been fulfilled.  VA must 
notify the veteran of evidence and information necessary to 
substantiate his claim and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The appellant was notified of the information 
necessary to substantiate his right knee increased rating 
claim.  The RO sent the appellant letters in May 2001, and 
December 2002, in which he was informed of VA's duty to 
assist and what kinds of evidence the RO would help obtain.  
In addition, in the August 2000 and June 2005 Supplemental 
Statements of the Case (SSOCs), the RO informed the appellant 
about what the evidence had to show to establish entitlement 
to an increased evaluation for arthritis of the right knee.  
Therefore, VA has no outstanding duty to inform the appellant 
that any additional information or evidence is needed. 

While the required notice was not provided until after the RO 
adjudicated the appellant's claim, "the appellant [was] 
provided the content-complying notice to which he [was] 
entitled."  Pelegrini v. Principi, 18 Vet. App. 112, 122 
(2004).  Consequently, the Board does not find that any late 
notice under the VCAA requires remand to the RO.  Nothing 
about the evidence or any response to any notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of the VCAA.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(c), (d)).  Here, private and VA medical records were 
obtained and associated with the claims file.  The appellant 
was informed about VA's duty to assist in the May 2001 and 
December 2002 RO letters; the appellant was supplied with the 
text of 38 C.F.R. § 3.159 in the June 2005 SSOC.  The 
appellant did not provide any information to VA concerning 
available treatment records that he wanted the RO to obtain 
for him that were not obtained.  The appellant was given more 
than one year in which to submit evidence after the RO gave 
him notification of his rights under the VCAA.  Therefore, 
there is no duty to assist that was unmet.

Under the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).


The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Disability evaluations are determined by the application of 
a schedule of ratings that is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 4.3, 4.7.  In addition, 
the Board will consider the potential application of the 
various other provisions of 38 C.F.R., Parts 3 and 4, 
whether they were raised by the appellant or not, as well as 
the entire history of the veteran's disability in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). 

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a rating 
which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The appellant underwent a VA joints examination in June 1993; 
he complained of right knee pain and limitation of motion.  
On physical examination, the appellant exhibited full 
extension of the right knee and a loss of ten degrees of 
flexion.  Radiographic examination revealed moderate 
degenerative arthritic changes.  

The appellant underwent another VA joints examination May 
1996; he walked without a limp.  The appellant exhibited zero 
to 140 degrees of motion in the right knee.  There was no 
effusion.  There was no measurable quadriceps atrophy.  The 
examiner rendered a diagnosis of degenerative arthritis, 
right knee.  

The appellant subsequently underwent a VA joints examination 
in October 1999; he complained of pain in the right knee.  
The appellant demonstrated a range of motion of zero to 130 
degrees.  There was no effusion.  There was no joint line 
tenderness.  Radiographic examination revealed mild early 
degenerative changes, as well as some abnormality of the 
femoral condyle due to old trauma.  

The appellant most recently underwent a VA joints examination 
in October 2004; the examiner reviewed the claims file in 
conjunction with the examination.  The appellant said that 
his right knee would swell, ache, and become stiff.  He also 
said that his symptoms were relieved with the use of a 
medicated ointment and pain medication.  He denied 
crepitation and the examiner noted that there was no history 
of weakness in the appellant's extremities.  On physical 
examination, there was mild bony swelling about the right 
knee, but there was no localized tenderness.  Patellar 
compression failed to elicit pain.  The appellant's right 
knee range of motion was from zero to 110 degrees.  
Radiographic examination revealed medical compartment 
arthritis and an old healed evulsion fracture of the medial 
femoral condyle.  There was no evidence of an effusion.  The 
examiner rendered a diagnosis of degenerative arthritis, 
right knee.

Review of the post-service, VA and private medical treatment 
records dated between 1991 and 2003 revealed similar 
complaints and findings for the right knee.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion.  The Board notes that 
disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing, and weight-bearing are also related 
considerations.  The Court has held that diagnostic codes 
predicated on limitation of motion require consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. 
Brown, 9 Vet. App. 7 (1997); DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).

The potentially applicable regulations contain a number of 
provisions relating to the knee joint.  Diagnostic Code 5256 
provides that favorable ankylosis of either knee warrants a 
30 percent evaluation.  Ankylosis is considered to be 
favorable when the knee is fixed in full extension, or in 
slight flexion at an angle between 0 degrees and 10 degrees.  
A 40 percent evaluation requires that the knee be fixed in 
flexion at an angle between 10 degrees and 20 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5256.  

Under Diagnostic Code 5257, slight recurrent subluxation or 
lateral instability will be assigned a 10 percent evaluation.  
A 20 percent evaluation requires moderate impairment.  A 30 
percent evaluation requires severe subluxation or lateral 
instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  This 
Code is not for application to the appellant's arthritis of 
the right knee as he has also been assigned a separate rating 
under Diagnostic Code 5257; that rating is addressed in the 
Remand below.

A 20 percent evaluation may be assigned where there is 
evidence of dislocated cartilage, with frequent episodes of 
"locking," pain, and effusion into the knee joint.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5258.  Under Diagnostic Code 5260, 
flexion limited to 45 degrees is rated as 10 percent 
disabling.  A 20 percent evaluation for limitation of motion 
of the knee is assigned where extension is limited to 15 
degrees or flexion is limited to 30 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260 and 5261.

Normal extension of the knee is to zero degrees.  38 C.F.R. § 
4.71, Plate II.  Normal flexion is 140 degrees.  Id.  
According to these criteria, the appellant has normal 
extension (zero degrees) in the right knee, but his flexion 
is, as noted by examination, is limited to 110 degrees.  
There is pain on motion and pain on use, however, the motion 
is not so limited as to warrant a compensable rating without 
consideration of other factors, such as pain.  

There is no objective clinical evidence of dislocated 
cartilage, with frequent episodes of "locking," or effusion 
into the knee joint.  Nor is there any medical evidence of 
ankylosis.  Therefore Diagnostic Codes 5258 and 5256 are not 
for application.

Pursuant to regulatory provisions, degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate Diagnostic Codes 
for the specific joint involved.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Where 
there is x-ray evidence of arthritis, and limitation of 
motion, but not to a compensable degree under the Code, a 10 
percent rating is for assignment.  38 C.F.R. § 4.71, 
Diagnostic Codes 5003, 5010.  Crepitation either in the soft 
tissues such as the tendons or ligaments, or within the joint 
structures, should be considered as points of contact which 
are diseased.  38 C.F.R. § 4.59.

Other factors to consider are the degree of limitation of 
motion that the appellant has, which in this case is slight 
loss of flexion, and which is expected during flare-ups or 
with increased use, and the degree of pain he has.  With 
increasing levels of pain, concomitantly increasing degrees 
of muscle spasm, weakness, atrophy, inability to function, 
and the like, are expected.  38 C.F.R. §§ 4.40, 4.45, 4.59.  
In this case, chronic pain was reported and only mild muscle 
atrophy was demonstrated on the most recent VA examination; 
however, no weakness has been demonstrated and there is no 
clinical evidence of any muscle spasm or crepitus or effusion 
or joint line tenderness.  The past and current objective 
medical evidence does show findings of limitation of motion 
and x-ray evidence of degenerative changes.  

Taking into consideration the provisions of 38 C.F.R. §§ 4.7, 
4.10 and 4.40, limitation of motion and pain are findings 
that could limit the appellant's functional ability; they are 
findings that more nearly approximate a finding of limitation 
of flexion in the knee to a compensable level, but not 
greater than 10 percent.  Hence, the evidence supports the 
currently assigned disability evaluation of 10 percent for 
the right knee degenerative joint disease.  The evidence of 
record does not support a rating in excess of 10 percent for 
right knee arthritis.

The VA General Counsel has issued a precedential opinion 
(VAOPGCPREC 23-97) holding that a claimant who has arthritis 
and instability of the knee may be rated separately under 
Diagnostic Codes 5003-5010 and 5257, while cautioning that 
any such separate rating must be based on additional 
disabling symptomatology.  In determining whether additional 
disability exists, for purposes of a separate rating, the 
veteran must meet, at minimum, the criteria for a compensable 
rating under either of those codes.  Cf. Degmetich v. Brown, 
104 F.3d 1328, 1331 (Fed. Cir. 1997) (assignment of zero-
percent ratings is consistent with requirement that service 
connection may be granted only in cases of currently existing 
disability).  As previously noted, the appellant has been 
granted a separate evaluation under Diagnostic Code 5257 by 
the RO and that that aspect of the overall right knee 
disability is addressed in the Remand below.  

It is again noted that the right knee arthritis rating has 
been assigned based on the limitation of functional ability 
due to pain during flare-ups and increased use and the 
limitation of motion, and the complaints of pain that have 
been clinically documented over the past several years.  X-
rays have confirmed arthritic changes.  

Notwithstanding the above discussion, a rating in excess of 
the assigned schedular evaluation for the right knee 
arthritis disability may be granted when it is demonstrated 
that the particular disability presents such an exceptional 
or unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1).

The Board finds no evidence that the appellant's service-
connected right knee arthritis disability has presented such 
an unusual or exceptional disability picture at any time as 
to require consideration of an extraschedular evaluation 
pursuant to the provisions of 38 C.F.R. § 3.321(b).  The 
schedular rating criteria are designed to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1.

The Board finds that there is no evidence that the schedular 
evaluations in this case are inadequate.  As discussed above, 
there are higher ratings for knee disabilities, but the 
required manifestations have not been shown in this case.  
The Board further finds that no evidence has been presented 
suggesting an exceptional disability picture in this case.  
The appellant has not required any recent hospitalization for 
any right knee arthritis problem, and he has not demonstrated 
marked interference with employment caused by the right knee 
arthritis alone.  The appellant has not offered any objective 
evidence of any symptoms due to the right knee arthritis 
disability that are not contemplated by the rating criteria.  
Consequently, the Board concludes that referral of this case 
for consideration of the assignment of an extraschedular 
rating is not warranted.  See Floyd v. Brown, 8 Vet. App. 88, 
96 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996).

The findings needed for the next higher evaluation in excess 
of 10 percent for the right knee arthritis disability are not 
demonstrated in the evidence of record.  Because the 
preponderance of the evidence is against the claim for a 
higher rating for the right knee arthritis, the benefit-of-
the-doubt doctrine is inapplicable.  38 U.S.C.A. § 5107.  See 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).






ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for the service-connected right knee arthritis is denied.


REMAND

A determination has been made that additional development is 
necessary with respect to the remaining issues on appeal.  
Accordingly, further appellate consideration will be deferred 
and this case remanded to the RO for action as described 
below.

No development action has been taken on the appellant's claim 
for an increased (compensable) rating for right ear hearing 
loss since 1996.  The RO should ensure that all notification 
and development actions required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002 & Supp. 2005) as to the hearing 
loss claim are fully complied with and satisfied.  See also 
38 C.F.R. § 3.159.  A current audiometric examination should 
also be conducted.

The record contains pertinent evidence of record, to include 
the report of the VA medical examinations conducted in 
October 2004, as well as private, CHAMPUS and VA treatment 
records, that were obtained by the RO after the August 2000 
Supplemental Statement of the Case (SSOC) was issued.  Since 
August 2000, the case was certified to the Board and then 
remanded.  The RO undertook various development activities 
before the appeal was re-certified to the Board.  However, 
the evidence added to the record since the August 2000 SSOC 
has not been reviewed in a post-remand SSOC and provided to 
the appellant, as is required under 38 C.F.R. § 19.31.  

The SSOC that was issued in June 2005 addressed only the 
issue of an increased rating for the right knee arthritis and 
no other issue.  Therefore, the right knee injury residuals 
ratings, the cardiac ratings and the lumbar spine ratings 
must be remanded to the RO for review and preparation of a 
supplemental statement of the case.  In addition, as noted in 
the Introduction, there were higher ratings available for 
each disability at issue after the RO increased them in the 
ratings issued subsequent to the April 2001 Board remand.  
Therefore, contrary to the assertions made by the RO in the 
June 2005 rating action, said evaluations did not constitute 
a complete grant for the rating claims at issue.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).

Furthermore, the regulations used to evaluate diseases and 
injuries of the spine have changed twice since the 
appellant's increased rating claim was filed in January 1989.  
These changes became effective on September 23, 2002, and on 
September 26, 2003.  See 38 C.F.R. § 4.71a (Diagnostic Codes 
5285, 5286, 5287, 5288, 5289, 5290, 5291, 5292, 5293, 5294, 
5295) (2002); 67 Fed. Reg. 54345 (Aug. 22, 2002) (codified at 
38 C.F.R. § 4.71a (Diagnostic Code 5293) (2003); 68 Fed. Reg. 
51454-58 (Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a 
(Diagnostic Codes 5235, 5236, 5237, 5238, 5239, 5240, 5241, 
5242, 5243)).  Because these changes took effect during the 
pendency of the appellant's appeal, the question arises as to 
which set of rating criteria applies.  See Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003) (the rule of Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), that the version most 
favorable to the claimant be applied when there has been a 
change in rating criteria has been overruled to the extent 
that it conflicts with authority established by the U.S. 
Supreme Court and the Federal Circuit).

As such, the appellant should be specifically advised by the 
RO of the new and the old rating criteria for evaluating 
diseases and disabilities of the spine and the RO should 
specifically evaluate his claims under 38 C.F.R. § 4.71a as 
it existed at the time he filed his claim, and as amended 
during the pendency of his appeal.  See 38 C.F.R. § 4.71a 
(Diagnostic Codes 5285-5295) (2002); 67 Fed. Reg. 54,345-49 
(Aug. 22, 2002) (codified at 38 C.F.R. § 4.71a (Diagnostic 
Code 5293) (2003)); 68 Fed. Reg. 51454-58 (Aug. 27, 2003) 
(codified at 38 C.F.R. § 4.71a (Diagnostic Codes 5235, 5236, 
5237, 5238, 5239, 5240, 5241, 5242, 5243)).

Likewise, during the pendency of this appeal, the criteria 
for rating diseases of the cardiovascular system were 
amended.  See 66 Fed. Reg. 652110(Dec. 11, 1997).  Again, the 
appellant should be specifically advised by the RO of the new 
and the old rating criteria for evaluating diseases and 
disabilities of the cardiovascular system - to date, no SSOC 
has so informed the appellant of the pertinent regulations as 
they existed at the time he filed his claim (June 1991), and 
as amended during the pendency of his appeal.

In light of the above procedural deficiencies, the RO must 
issue an SSOC reflecting consideration of all the evidence 
relevant to the rating issues, the applicable laws and 
regulations, and the reasons that the RO relied upon in 
making its determinations.  See 38 C.F.R. § 19.29.  Because 
the criteria for determining entitlement to increased 
evaluations for cardiac and spine pathology changed during 
the pendency of the appeal, the RO must consider both the 
former and revised criteria governing each aspect of the 
veteran's claims, and then apply the criteria determined to 
be most favorable, if any.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991). 

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following 
actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2005) are fully 
complied with and satisfied.  See also 38 
C.F.R. § 3.159 (2005).  In particular, 
the RO should notify the appellant of the 
information and evidence yet needed to 
substantiate his remaining claims and of 
what part of such evidence he should 
obtain and what part the RO will yet 
attempt to obtain on his behalf.  The 
veteran should also be told to submit any 
pertinent evidence in his possession that 
has not been previously submitted.

2.  All VA inpatient records and all VA 
outpatient records relating to treatment 
of the appellant not already of record 
should be identified and obtained.  These 
records should be associated with the 
claims file.  If there are no records, 
documentation used in making that 
determination should be included in the 
claims file.

3.  The RO should contact the veteran to 
obtain the names and addresses of all 
medical care providers, private or 
government, who have treated him for any 
hearing loss, right knee, low back or 
cardiac problems since 1989.  After 
securing the necessary release(s), the RO 
should obtain those records that have not 
been previously secured.  To the extent 
there is an attempt to obtain records 
that is unsuccessful, the claims file 
should contain documentation of the 
attempts made.  The appellant and his 
representative should also be informed of 
the negative results, and should be given 
opportunity to submit the sought-after 
records.

4.  The RO should schedule the veteran 
for an audiometric evaluation to 
determine the current severity of his 
right ear hearing loss.  The claims file 
must be made available to the examiner 
for review in connection with the 
examination.

5.  After completing any additional 
notification and/or development action 
deemed warranted by the record, such as 
the scheduling of medical examinations or 
the obtaining of a medical opinion, the 
RO should again review the record, 
including any newly acquired evidence, 
and re-adjudicate the issues on appeal.  
The readjudication should reflect 
consideration of all the evidence of 
record and be accomplished with 
application of all pertinent legal 
authority, to include all pertinent 
former and revised regulatory criteria 
for evaluating each disability.  The RO 
must provide full reasons and bases for 
its determinations. 

6.  If any benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and all 
applicable statutes and regulations 
(prior and current) considered pertinent 
to the issues on appeal.  The appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  Thereafter, 
the case should be returned to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action unless otherwise 
notified.

The appellant is hereby notified that it is the appellant's 
responsibility to report for scheduled examinations, if any, 
and to cooperate in the development of the case, and that the 
consequences of failure to report for a scheduled VA 
examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


